Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/599,062, filed 10/10/2019.
Claims 1-21 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show it is not clear in Fig. 4 how the header 110, leading jamb 114, first rail 128, and second rail 142 interrelate as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top end door seal (200) configured to interlock with the second rail(142)(see claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second rail coupled to the header(of the door frame 110, see claim 2) must be shown or the feature(s) canceled from the claim(s).  Fig. 4 shows the second rail spaced from the header.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical fastener extending through the second rail, header and one of the studs(header of the door frame 110, see claim 3) must be shown or the feature(s) canceled from the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical fastener extending through the second rail, header, the first rail and into one of the studs(header of the door frame 110, see claim 4) must be shown or the feature(s) canceled from the claim(s).  In Fig. 4 the fastener does not extend through the header.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an intumescent material between the second rail and top end door seal(see claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second rail having a first flange that lies against the header(header of the door frame, see claim 8) must be shown or the feature(s) canceled from the claim(s).  Fig. 4 shows the second rail spaced from the header.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second flange of the door seal positioned between the flanges of the seal(see claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
IN claim 2, I the metes and bounds of the claim are not clear in that the second rail is not clear how it is coupled to the header.  The figures do not show the second rail coupled to the header but spaced therefrom(see Fig. 4).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehto(5,461,829; cited on attached PTO 892).
Lehto discloses a system(see Fig. 1), comprising: 
a first rail(24) coupleable to a wall at a first location above an opening in the wall, the opening extending between a front surface of the wall and a rear surface of the wall;

a door panel(14) including: 
a plurality of wheels(52) engaged with the first rail(24, see Fig. 1); and 
a top end door seal(21) configured to interlock with the second rail to create a seal between the door panel and the wall upon failure of the engagement of the wheels with the first rail(the sea is located such that the second rail could contact the seal if the wheel fails and the second rail is lowered due to the wheel failure meeting the functional claim limitation).

Allowable Subject Matter
Claims 2-21 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  A final determination will be made when the 112 rejection and drawings objections are overcome.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/